Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 38-43, 46 and 48 is objected to because of the following informalities:  in claim 38, the paragraph lettering j) is repeated;  in claim 39, line 1, the language “the, female parking hole” is inapt; in claim 46, the language “an upright golf tee” should be changed to “the upright golf tee” as claim 38 defines the upright golf tee; in claim 48, line 13, the language “a screw” should be changed to “the screw” or “said screw” as line 10 defines the screw.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-43, 45 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 38, the paragraph lettering j) is repeated.  
In claim 39, line 3, the language “with the parking pin” should be changed to “with the male parking pin”.  In claim 39, lines 3 and 4, the citation of the screw is unclear as claim 38, line 8 defines a “cap screw”.  It is unclear if the screws are the same structure or two different screws.  
In claim 40, lines 1 and 2, the language “parks the golf ball lifter-setter tool by parking hole” is indefinite as it is unclear how the user parks the tool by parking hole.  
Claim 42 recites the limitations “screws”.  It is unclear if this limitation refers to the cap screw recited in paragraph a) of claim 38 or is a different structure from the recited cap screw.  
Claim 43 appears to be redundant of the limitations recited in claim 38.  Claim 43 states that the male parking pin and the golf tee are affixed to the golf ball tray.  Lines 6-8 of amended claim 38 states that both the golf tee and the male parking pin are both rigidly fastened to the top surface of the golf ball tray.  Thus, claim 43 appears to be redundant of the structure recited in claim 38 as both limitations require the golf tee and the male parking pin to be affixed to the golf ball tray.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Smeeth (US 2005/0170904) in view of Becker (DE 102010024979), Sato (US 2013/0032185) and Sunada (4,179,417).  Note the basis for the rejection set forth in the office action filed April 25, 2022.  Regarding the amendments to claim 44, the tool as provided by the combination of Smeeth in view of Becker, Sato and Sunada teaches a female parking hole as recited.  
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Smeeth (US 2005/0170904) in view of Becker (DE 102010024979) and Sato (US 2013/0032185). Note the basis for the rejection set forth in the office action filed April 25, 2022.  
Allowable Subject Matter
Claims 38-43, 45, 46, 48 and 49 appear to read over the prior art of record.  
Response to Arguments
Applicant's arguments filed June 25, 2022 have been fully considered but they are not persuasive.  Regarding the reference to Smeeth, the applicant contends that the instant invention is not directed to a walking aid whereas the invention of Smeeth is a cane.  However, this argument is not persuasive as the instant claims do not preclude the cane embodiment as taught by Smeeth.  Indeed, instant claims 44 and 47 merely define an apparatus for manual lifting and setting a golf ball on a golf tee which is accomplished by tool of Smeeth.  It is noted that the instant claims do not recite any structure that distinguishes them from the teachings of Figure 13 of Smeeth when modified by the secondary references as set forth above.  
Regarding the reference to Becker, the applicant contends that Becker teaches tubular sleeves that are not parking pins as recited.  It is noted that Becker teaches that it is known in the art of walking aids to provide the walking aid with a parking means (2) for storing the walking device therein.  The device is shown with a base plate (1) and an upright parking pin (2) for receiving the walking aid therein.  It would have been obvious to one of ordinary skill in the art to provide the walking aid as taught by Smeeth with the storage device of Becker in order to store the walking aid when not in use.  It is noted that this combination lacks the teaching for the means for parking the lifter setter tool and the shaft on an upright parking pin as recited.  The reference to Sato teaches that it is known in the art of walking aids to use a structure where the shaft of the aid (82) is inserted into a base (1F) or the base provides a shaft (6) that is inserted into the shaft (54) of the aid (52).  Note Figures 13 and 3, respectively.  It is noted that the assembly as taught by Figure 13 is similar to that of the combination of Smeeth in view of Becker and the assembly as taught by Figure is similar to that instantly claimed comprising the parking pin and means for receiving the parking pin.  Thus, given this teaching of equivalency by Sato, it would have been obvious to one of ordinary skill in the art to modify the parking means of Becker to use the parking pin of Figure 3 of Sato in order to provide an alternative arrangement that is equally capable of supporting the walking aid thereon.  It is noted that the combination of Smeeth in view of Becker and Sato teaches the recited parking pins.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the reference to Sato, the applicant contends that embodiment 5 (Figure 13) of Sato does not teach sleeves that are mountable and removable.  However, this argument is not persuasive as the sleeves of Figure 13 are not being modified or relied upon to teach mountable or removable structure.  As stated above, the embodiment of Figure 13 of Sato teaches a structure similar to that of the combination of Smeeth in view of Becker.  Further, Figure 3 of Sato teaches an arrangement that is similar to that instantly claimed comprising the parking pin and means for receiving the parking pin.  It would have been obvious to one of ordinary skill in the art to modify the parking means of Becker to use the parking pin of Figure 3 of Sato in order to provide an alternative arrangement that is equally capable of supporting the walking aid thereon.  It is noted that applicant appears to have misinterpreted the motivational statement in the combination of Smeeth in view of Becker and Sato.  The motivational statement did not require the replacement of sleeves in the embodiment of Figure 13 but instead was stating the replacement of the sleeves in Becker with the parking pin as taught by Figure 3 of Sato.  Thus, applicant’s remarks stating that embodiment 5 (Figure 13) of Sato does not teach mountable or removable sleeves are misplaced and not persuasive.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711